Title: To George Washington from Lieutenant Colonel Samuel Smith, 9 October 1777
From: Smith, Samuel
To: Washington, George

 

Sir
Fort Mifflin [Pa.] 9th October 1777

I Receiv’d your Excellencys Letter of the 7th and have read it to the Officers of the Navy which assists not a little to keep up their Spirits. Yesterday a large Scow was brought down the Schuylkil which we secur’d, after wounding One of their Men. Our Intelligence informs that Six Boats were ready to come down from the lower ferry and in the evening we heard that a large Body with 20 ps. of Artillery and Boats on Carriages from the City were marching down to Webbs ferry, in consequence of these Accounts the Commodore sent some arm’d Boats & Gundolas in the mouth of the Schuylkil, who discovered the enemy at work along the bank. The Boats kept up a fire on them all night, in the morning they opened a small Battery and fir’d briskly for Some time. The Commodore intends attacking them at high Water and try if possible to silence them. They will answer two purposes by erecting Batteries so as to keep the Gallies out of Schuylkil, One, that in case your Excellency defeats them they may have a safer retreat by Webbs ferry on a bridge of boats than any other, or they may bring over their Artillery and annoy us much in the fort, indeed it will be impossible for us to live in it, I shall in that case be oblig’d to cover my men, & shou’d they keep up their fire at night it will oblige us to sleep in the open Air, which will soon destroy my small party, I have already Sent away 6 Men and one Officer Sick, and this day shall send off 12 Men & 2 officers Sick. besides this we have 7 More in Garrison unfit for duty, however if they keep their men in the Marshes two or three Days, they must in this weather become equally sickly. From the Number of the Enemy we saw on the Shore, I am of Opinion they have at least 750 Men, perhaps 1000 with them. I have now 200 Effective Men in Garrison. The Number of wounded in last Saturdays engagement, by every Account we can get from the City exceed 1200. I have the honor to be your Excellencys Most Obedt Hum. Servt

Sam Smith

